Citation Nr: 0833133	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2006 and 
January 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

From a review of the claims file it appears that a January 
2007 RO rating decision, rather than a statement of the case, 
was issued in response to the veteran's November 2006 notice 
of disagreement with an October 2006 RO rating decision.  
(See RO letter dated January 26, 2007, with accompanying 
rating decision dated January 18, 2007).  Correspondence 
received from the veteran on February 7, 2007, expressed 
disagreement with both prior rating decisions.  A document 
titled as a supplemental statement of the case (SSOC) setting 
forth the laws and regulations pertaining to all matters on 
appeal was issued in February 2007.  The veteran's 
representative clearly demonstrated the veteran's intent to 
perfect and continue his appeal of the claims in 
correspondence received eight days after issuance of this 
supplemental statement of the case.  Under the circumstances, 
there is no prejudice to the veteran in finding that the 
February 2007 "SSOC" has functioned as a statement of the 
case in this matter, and that the veteran timely perfected 
his appeal by correspondence received from his attorney later 
that month.  Both the notice of disagreement and substantive 
appeal were received within one year of the October 2006 and 
January 2007 RO rating decisions, conferring upon the Board 
jurisdiction over the issues listed on the title page of this 
decision.  See 38 U.S.C.A. § 7105 (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
diagnosis of PTSD.

2.  There is no competent medical evidence of record of a 
nexus between diagnosed depression and the veteran's period 
of active service.

3.  There is no competent medical evidence that the veteran's 
gout began during service or is related to any incident of 
service.

4.  The veteran's account of symptoms and treatment during 
and shortly after service are less than fully credible.

5.  By the veteran's own account, he was not diagnosed as 
having gout until over 10 years after active service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309(a) (2007).

2.  Gout was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.
 
A June 2006 VCAA letter explained the evidence necessary to 
substantiate the claims for service connection on appeal.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence.

In addition, the June 2006 VCAA letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed prior 
to the initial adjudication.  

The Board further notes that the veteran is represented by a 
private attorney, who is responsible for advising his client 
and having sufficient knowledge of the laws and regulations 
that pertain to the veteran's claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, service personnel records, and 
reports of post-service treatment.  Additionally, the claims 
file contains the veteran's statements in support of his 
claims.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available relevant evidence with respect to the veteran's 
claims.

The Board has considered whether the VCAA requires a VA 
examination and/or opinion in this matter.  See 38 U.S.C.A. 
§ 5103A(d).  As to any duty to provide an examination and/or 
opinion addressing the question of whether a psychiatric 
disability or gout began during or is causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West 2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified 
at 38 C.F.R. § 3.159(c)(4)); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

The Board acknowledges a single September 1945 service 
medical record indicating that the veteran had pain after 
meals and was prescribed medications.  However, there was no 
diagnosis rendered and no indication that the veteran had 
gout.  The Board further acknowledges the veteran's writings 
to the effect that he had symptoms of gout, with additional 
treatment with antacids during and after service.  As will be 
discussed below, the Board has found the veteran, as a 
layperson, not to be medically competent as to his assertions 
of diagnosis and causation, and less than fully credible in 
his descriptions of treatment and symptomatology.  Further, 
by the veteran's account, in a statement received in May 
2006, he was not diagnosed with gout until 1957, over 10 
years after service.  In another May 2006 statement, he 
indicated gout was first diagnosed in 1966, which would be 
approximately 20 years after service.  In light of the above, 
the VA has no obligation to obtain a medical opinion.  As the 
record demonstrates, there is no competent evidence that the 
appellant's disability or symptoms of gout are associated 
with his service.  Therefore, a remand pursuant to the VCAA 
is not warranted. See Dela Cruz v. Principi, 15 Vet. App. 
143, 148-149 (2001) (holding that where no additional 
assistance could help the appellant substantiate his claim, a 
remand pursuant to the VCAA is not necessary).  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, while there 
is medical evidence of a current diagnosis of gout, there is 
no suggestion of a symptom, clinical finding, or laboratory 
finding attributable to gout either during service or until 
approximately 10 to 20 years thereafter.  Without such 
evidence, the Board must conclude that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether there is a causal link 
between a current diagnosis and service medical records that 
contain no suggestion of the disability, and where the 
veteran has not alleged diagnosis of the disability for many 
years after service.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d)); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

With respect to the veteran's claim for service connection 
for psychiatric disability, the Board also finds that a VA 
examination is not warranted.  There is no competent medical 
evidence of a current diagnosis of PTSD.  With respect to 
depression, which has been diagnosed, there is no suggestion 
in the service medical records of any psychiatric disability, 
and no indication of treatment for a psychiatric disorder, 
until May 2000, over 50 years after active service.  The 
depression in May 2000 was discussed in the context of recent 
family health issues, and there was no mention of any matter 
relevant to the veteran's period of active service.  
Accordingly, the Board concludes that no additional 
development is required based on the facts of this case, to 
include a medical examination and/or opinion where the 
examiner would be asked whether there is a causal link 
between a current diagnosis of depression many years after 
service, and service medical records that contain no 
suggestion of the disability. See § 3 of the VCAA (codified 
as amended at 38 U.S.C. § 5103A(d)); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).
 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.



Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full. 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court of 
Appeals for Veterans claims held that the Board may not 
insist that there be corroboration of the veteran's personal 
participation in claimed stressor events.  In Suozzi, the 
Court rejected such a narrow definition for corroboration and 
instructed that "insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly."  Id. at 
311.  Thus, Suozzi makes clear that corroboration of every 
detail is not required.  The veteran need not prove his 
physical proximity to, or firsthand experience with, attacks 
cited as stressors.  His presence with his unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  It was noted there that 
38 C.F.R. § 3.304(f) only requires, as to stressor 
corroboration, "credible supporting evidence" that the 
claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged did 
in fact occur.  The Board's finding of fact in Pentecost that 
the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  


Factual Analysis

Gout

A service medical record dated in September 1945 indicates 
that the veteran complained of pain after meals.  No specific 
diagnosis was rendered.  The veteran was prescribed creamalin 
and perhaps amphojel (it is not clear whether the latter 
medication was lined out in the treatment note).  There is no 
indication in the service treatment records of further 
treatment for pain after meals.  At the veteran's service-
discharge examination in 1946 (the exact date of the 
examination was singed off of the left-hand side of the page 
in a fire), the genito-urinary system, and abdominal wall and 
viscera, were evaluated as normal.  The examining physician 
indicated by a checked box that it was his opinion that the 
veteran incurred no wound, injury, or disease in the line of 
duty.  

In an application for compensation or pension received in 
June 1982, he indicated that his current disabilities were a 
broken neck and heart damage.  He did not provide information 
in that part of the application requesting that he provide 
any information regarding treatment while in service.  More 
generally, he did not complete that part of the application 
in which he was instructed that it "need NOT be completed 
unless you are now claiming compensation for a disability 
incurred in service."  (Emphasis in original.)

In correspondence received in July 1982, the veteran 
indicated that he had gout which caused his feet to swell and 
made it impossible to walk at times.  He did not allege that 
his gout had begun during active service or was related to 
any incident of active service.  

In a statement received with the current claim, dated in 
April 2006 and received in May 2006, the veteran wrote that 
he had been treated during service for symptoms of gout, but 
never received a diagnosis.  In this statement, he wrote that 
he was diagnosed with gout in approximately 1966, and that 
the doctor who diagnosed the condition has passed away.

In a medical release received later in May 2006, the veteran 
wrote as follows:

Been to different Dr's from 1947 to now. Was 
finally diagnosed by an old Dr. in Richmond, Mo. 
In 1957-but had been treated by several Dr's and 
operated on but to no avail.  Have been treated 
for gout since 1957-and this was my ailment when I 
was in service but was not told by them.  The food 
is what aggravated my gout in service and now it 
has hit all of my joints.

In the release the veteran indicated that he had been 
treated by VA from April 2000 forward, and that 
previously he had been treated for gout by 5 different 
doctors from 1948 to 1985.

In a statement received in May 2006, the veteran indicated 
that his legs and stomach had become swollen more than once 
at Ft. Leonardwood, Mo.  He wrote that he was sent to the 
infirmary for a couple of days each time that this happened.  
He further indicated that he was subsequently sent to the 
infirmary on several occasions at various duty stations for 
the same ailment.  He indicated that he did not go to the 
hospital.  He described being treated with milk of magnesia 
and being given enemas for the condition.  He wrote that he 
was not told what was causing his problems.  He asserted that 
he found out later that it was the food.  He described the 
problem as having affected every part of his body. 

In a VA letter dated in June 2006, it was emphasized in bold 
print and italics to the veteran that he needed to fully 
complete his medical release, including addresses, so that 
the VA could obtain his records of treatment. His release 
received in May 2006 had included the names of several 
doctors but not their addresses.  In July 2006, the veteran 
submitted correspondence indicating that aside from doctors 
who began treating him in 1999 or 2000 (VA physicians), all 
of the other doctors who had treated him for gout were 
deceased.  He further indicated that he did not know the 
names of the doctors who treated him during service.  

VA records of treatment dated from May 2000 forward are of 
record.  In May 2000 he was diagnosed with and provided 
medications for depression, hypercholesterolemia, and 
impotence.  He was to return for follow-up in 6 months.  In 
July 2001, the veteran was seen for left hip pain, his feet 
feeling numb, and cramping in his lower calves.  The veteran 
had taken a medication for gout, which he indicated did help 
to ease the pain if he took it with aspirin.  The treatment 
note further indicates that he was smoking two packages of 
cigarettes per day.  The diagnoses were left hip pain (with 
diagnostic MRI and X-rays to be scheduled) and tobacco abuse.  
At treatment in March 2002, the veteran was noted to be 
taking medication daily for gout. The only formal diagnosis 
was tobacco abuse. 

In October 2002, active problems were listed as gout not 
otherwise specified; tobacco use disorder; inhibited sex 
excitement; pure hypercholesterolemia; depressive disorder; 
and joint pain-pelvis.  The only formal diagnosis indicated 
was tobacco use.  

At VA treatment in July 2006, the veteran's active problems 
still included gout.  The formal diagnoses rendered were 
peripheral neuropathy and tobacco abuse.  At VA treatment in 
January 2007 his active problems still included gout.  The 
formal assessments upon treatment were peripheral neuropathy, 
tobacco abuse, hyperlipidemia, and benign prostatic 
hypertrophy.

There is evidence of a current diagnosis of gout.  However, 
there is no evidence of diagnosis of gout until many years 
after service.  By the veteran's own account, the first 
diagnosis of gout was in 1957, over 10 years post-service.  
This lack of diagnosis of gout until many years after service 
constitutes significant evidence against the veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds the veteran's contentions that he had what he 
considers symptoms of gout during service and chronically 
thereafter, including swelling of his legs and stomach, less 
than fully credible.  His service medical records contain no 
indication of treatment for gout.  In July 1982, the veteran 
described having gout in correspondence received from him, 
but made no contention that it began during service or was 
related to any incident of service.  Since the veteran was 
attempting to apply for VA monetary benefits at the time, he 
would likely have been encouraged by his then-representative, 
Missouri Division of Veterans Affairs, to inform VA that his 
gout was related to service.  It is unlikely he would have 
overlooked making this assertion if the medical history at 
that time supported it.  Current records of treatment for 
gout contain no reference to the condition being related to 
service or any incident of service, or to being a condition 
dating back to the veteran's youth.  The veteran has been 
inconsistent in describing when he was first diagnosed was 
gout-in a medical released received in May 2006, he 
indicated that he was diagnosed with gout in 1957, while in a 
separate statement received earlier that same month, he 
indicated that he was he was first diagnosed with gout in 
approximately 1966.  With factors such as these in mind, the 
Board finds that the veteran's statements are not fully 
reliable or fully credible, and therefore assigns 
significantly more probative weight to what is reflected in 
the medical records of treatment and examination associated 
with the claims file.

The Board acknowledges the veteran's contention that the 
symptoms for which he sought treatment during and after 
service constituted gout.  However, as noted above, the 
veteran has stated that physicians did not diagnose him as 
having gout until many years after service.  This lack of 
diagnosis of gout by treating physicians over many years 
despite recurring treatment as described by the veteran for 
stomach symptoms constitutes significant evidence against his 
claim for service connection.  Upon such repeated and ongoing 
treatment by physicians, as described by the veteran, gout 
would likely have been diagnosed earlier if appropriate.  
Further, the veteran, as a lay person, is not competent to 
provide medical opinions, and his assertions linking gout to 
service because of the food he ate during service or symptoms 
he recalls during service cannot constitute competent medical 
evidence on such a complex matter of medical diagnosis and 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

In sum, the medical evidence of record reflects that upon 
treatment for pains after eating during service and upon 
clinical evaluation at discharge from active service the 
veteran was not found to have gout.  By the veteran's own 
account gout was not diagnosed until at least 10 years after 
service.  There is no competent medical evidence indicting 
that gout began during service or is related to any incident 
of service.  Accordingly, the Board finds that entitlement to 
service connection for gout is not warranted.

Psychiatric Disability

In correspondence received in May 2006, the veteran wrote 
that he was requesting VA to open a claim for service 
connection for a mental disorder, "to possibly include 
PTSD."  He listed his claimed stressors as "the food-
constantly," his comrade shooting and killing a girl in the 
winter of 1945, and having to prove in August 1945 that his 
brother was killed in service in 1944 and that he (the 
veteran) was not the same person as his brother.  

In correspondence received in July 2006, the veteran 
responded to the RO's request for more specific stressor 
information by writing that "the whole ordeal of being in 
World War II was very stressful.  I cannot list the 
incidents, where they happened, month and dates they happened 
in.  It's been too many years ago." 

Service medical records are silent for complaints, treatment 
or diagnosis of psychiatric disability.  At the veteran's 
1946 service discharge examination, the examining physician 
wrote "none" in the area of the report designated for 
psychiatric diagnosis.  The examiner indicated that it was 
his opinion that there was no wound, injury, or disease 
incurred in the line of duty.  

There is no diagnosis or other indication of a psychosis 
within one year of active service.  Accordingly, a 
presumption of service connection for psychiatric disability 
is not warranted pursuant to the provisions of 38 C.F.R. 
§§ 3.307 and 3.309(a).

VA records of treatment in May 2000 indicate that the veteran 
complained of depression.  The veteran stated that in the 
past month, he had lost one sister to cancer, and that his 
other sister was very ill and he was very worried about her.   
He stated he had no ambition, and had no "get up and go."  
(Quotes in original.)  The treating clinician diagnosed 
depression and prescribed an antidepressant medication for 
the veteran.  There is little discussion of depression in 
subsequent treatment records, although a treatment record 
dated in January 2007 indicates that depression was an active 
problem for the veteran.  

In the present case, there is no diagnosis of PTSD.  As a 
result, entitlement to service connection for PTSD is not 
warranted.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(f).  The only record of diagnosis 
and treatment for depression discusses the health problems of 
the veteran's sisters in this context and makes no mention of 
long-standing chronic depression dating back to service or 
the depression being related to any incident of service.  

The veteran and his representative have contended that the 
veteran is entitled to the statutory presumptions set for at 
38 U.S.C.A. § 1154(b) because the veteran had wartime 
service.  The veteran's period of service from May 1945 to 
October 1946 is wartime service for purposes of VA 
adjudication of benefits.  See 38 C.F.R. § 3.2 (defining 
World War II as extending from December 7, 1941, to December 
31, 1946, for veteran's who were not in service on December 
31, 1946).  However, there is no indication in the service 
department records and no contention that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (defining the term 
"engaged in combat with the enemy").  Accordingly, 
notwithstanding the veteran's wartime service, the 
presumptions for combat veterans set forth at 38 U.S.C.A. 
§ 1154(b) are not for application in this case.

The Board has considered whether further development in the 
form of attempts to corroborate the veteran's claimed 
stressors is warranted in this case.  The Board finds that 
such development is not warranted because of the lack of 
specificity of the claimed stressors (see letter from veteran 
received in July 2006 stating he could not recall specifics 
of claimed stressors).  An additional and separately 
sufficient ground for not further attempting to corroborate 
the veteran's claimed stressors is that there is no competent 
medical evidence that the veteran currently has PTSD.  
Without any evidence of a diagnosis of PTSD, attempts to 
otherwise substantiate the veteran's claim for service 
connection for PTSD will necessarily be futile, since a 
current diagnosis of PTSD is a requirement for entitlement to 
service connection (see 38 C.F.R. § 3.304(f)) regardless of 
whether a claimed stressor is verified.

The Board acknowledges the veteran's assertion that he 
currently has a current psychiatric disorder as a result of 
stressful incidents incurred during wartime service.  
However, the veteran, as a lay person, is not competent to 
provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute competent medical 
evidence linking post-service depression to service or 
establishing a current diagnosis of PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In sum, there is no competent medical evidence to record to 
indicate that the veteran currently has PTSD, and there is no 
competent medical evidence of record of a nexus between 
diagnosed depression and the veteran's period of active 
service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004).  More generally, there is no evidence that the veteran 
was treated for any psychiatric disorder until over 50 years 
after active service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (Board may consider absence of post-war 
medical records of treatment for many years after service as 
evidence against claim).  Accordingly, entitlement to service 
connection for a psychiatric disability, to include PTSD, is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for a psychiatric 
disability, to include PTSD and depression, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


